 



Exhibit 10.2
SHIPBUILDING CONTRACT
Between
MARITRANS OPERATING COMPANY, L.P.
and
BENDER SHIPBUILDING & REPAIR CO., INC.
      

[**] Confidential Treatment    

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I — DESCRIPTION AND CLASS
    6  
 
       
A. Description:
    6  
B. Dimensions and Characteristics:
    7  
C. Classification, Rules and Regulations:
    7  
D. Subcontracting:
    7  
E. Maker’s List:
    8  
 
       
ARTICLE II — CONTRACT PRICE AND TERMS OF PAYMENT
    8  
 
       
A. Contract Price:
    8  
B. Terms of Payment:
    8  
 
       
ARTICLE III — ADJUSTMENT OF CONTRACT PRICE
    9  
 
       
A. Delivery:
    10  
B. Speed:
    10  
C. Fuel Consumption:
    12  
D. Noise and Vibration:
    13  
 
       
ARTICLE IV — APPROVAL OF PLANS AND DRAWINGS AND
    16  
INSPECTION DURING CONSTRUCTION
       
 
       
A. Approval of Plans and Drawings:
    16  
B. Appointment of Buyer’s Representative:
    17  
C. Inspection by Buyer’s Representative:
    17  
D. Facilities:
    18  
E. Responsibility of Buyer:
    18  
 
       
ARTICLE V – MODIFICATIONS
    19  
 
       
A. Modifications of Specifications:
    19  
B. Change in Class:
    21  
C. Substitution of Materials:
    22  
 
       
ARTICLE VI — TRIALS
    22  
 
       
A. Notice:
    22  
B. Weather Conditions:
    22  
C. How Conducted:
    23  
D. Method of Acceptance or Rejection:
    23  
E. Effect of Acceptance:
    24  
F. Disposition of Surplus Consumable Stores:
    24  

      

[**] Confidential Treatment   2    

 



--------------------------------------------------------------------------------



 



         
ARTICLE VII — PRODUCTION SCHEDULES AND PROGRESS MEETINGS
    24  
 
       
ARTICLE VIII — DELIVERY
    25  
 
       
A. Time and Place:
    25  
B. When and How Effected:
    25  
C. Documents to be Delivered to Buyer:
    26  
D. Tender of Units:
    26  
E. Title and Risk:
    26  
F. Removal of Units:
    26  
 
       
ARTICLE IX — DELAYS AND EXTENSION OF TIME FOR DELIVERY
    27  
 
       
A. Causes of Delay:
    27  
B. Notice of Delay:
    28  
C. Definition of Permissible Delay:
    28  
 
       
ARTICLE X — WARRANTY
    28  
 
       
A. Warranty:
    28  
B. Notice of Defects:
    29  
C. Remedy of Defects:
    29  
D. Extent of Builder’s Responsibility:
    30  
 
       
ARTICLE XI — BUILDER’S DEFAULT
    30  
 
       
A. Default by Builder:
    31  
B. Remedies for Builder’s Default:
    31  
 
       
ARTICLE XII — BUYER’S DEFAULT
    32  
 
       
A. Default by Buyer:
    32  
B. Remedies for Buyer’s Default:
    33  
 
       
ARTICLE XIII — INSURANCE
    33  
 
       
A. Builder’s Insurance:
    33  
B. Buyer’s Insurance:
    35  
 
       
ARTICLE XIV — DISPUTE RESOLUTION
    35  
 
       
ARTICLE XV — RIGHT OF ASSIGNMENT
    36  
 
       
ARTICLE XVI — TAXES
    36  
 
       
ARTICLE XVII — PATENTS, TRADEMARKS, COPYRIGHTS, ETC
    37  

      

[**] Confidential Treatment   3    

 



--------------------------------------------------------------------------------



 



         
A. Patents, Trademarks and Copyrights:
    37  
B. Specifications and Drawings:
    37  
 
       
ARTICLE XVIII — BUYER FURNISHED EQUIPMENT
    37  
 
       
A. Responsibility of Buyer:
    37  
B. Responsibility of Builder:
    38  
 
       
ARTICLE XIX — NOTICES
    38  
 
       
A. Address:
    38  
B. Language:
    39  
 
       
ARTICLE XX – TITLE
    39  
 
       
ARTICLE XXI — INTERPRETATION
    40  
 
       
A. Laws Applicable:
    40  
B. Discrepancies:
    40  
C. Entire Agreement:
    41  
 
       
ARTICLE XXII — LIMITATION OF LIABILITY AND NO BROKERAGE
    41  
 
       
A. Limitation of Liability:
    41  
B. Brokerage:
    42  
 
       
ARTICLE XXIII — INDEMNITIES
    42  
 
       
A. Builder Indemnity:
    42  
B. Buyer Indemnity:
    43  
 
       
ARTICLE XXIV – CONTRACT PERFORMANCE SECURITY
    45  
 
       
ARTICLE XXV — MISCELLANEOUS
    46  
 
       
A. Confidentiality:
    46  
B. Buyer’s Business Standards:
    46  
 
       
ARTICLE XXVI — EFFECTIVE DATE OF CONTRACT
    46  

      

[**] Confidential Treatment   4    

 



--------------------------------------------------------------------------------



 



EXHIBITS

             
EXHIBIT A
  The Specifications     48  
 
           
EXHIBIT B
  The Drawings     49  
 
           
EXHIBIT C
  Milestone Payments     50  
 
           
EXHIBIT D
  Protocol of Delivery and Acceptance     51  

      

[**] Confidential Treatment   5    

 



--------------------------------------------------------------------------------



 



SHIPBUILDING CONTRACT
THIS CONTRACT, dated as of this 2nd day of September, 2005, by and between
Bender Shipbuilding & Repair Co., Inc., a corporation organized and existing
under the laws of Alabama (“Builder”), having its principal office at 265 South
Water Street, Mobile, AL 36603 (“the Shipyard”), and Maritrans Operating
Company, L.P., a limited partnership organized and existing under the laws of
Delaware (“Buyer”), having its principal office at Two Harbor Place, 302 Knights
Run Ave., Tampa, FL 33602.
WITNESSETH:
In consideration of the mutual covenants herein contained, Builder agrees to
design, build, launch, equip and complete at the Shipyard and sell and deliver
to Buyer three (3) 342,000 BBL (@ 100%) Double Hull AT/B Tank Barges (“the
Barges”) and three 12,000 HP Tugs (“the Tugs”) , as more fully described in
Article I hereof (the Barges and the Tugs shall be connected in pairs
hereinafter called “the Units”). Buyer agrees to purchase and take delivery of
the three Units from Builder at the Shipyard and to pay for the same, all upon
the terms and conditions hereinafter set forth. “Barge”, “Tug” and “Unit” means
any one of the Barges, Tugs and/or Units, respectively.
ARTICLE I — DESCRIPTION AND CLASS

A.   Description:

    The Units shall have Builder’s Hull Nos.:

                 
7800
  Tug 1     7801     Barge 1
7900
  Tug 2     7901     Barge 2
8000
  Tug 3     8001     Barge 3

    The Units shall be designed, constructed, equipped and completed in
accordance with the provisions of this Contract, and the Specifications (“the
Specifications”) and Drawings (“Drawings”) signed by each of the parties hereto
for identification and attached hereto as Exhibits A and B and made an integral
part hereof.

      

[**] Confidential Treatment   6    

 



--------------------------------------------------------------------------------



 



B.   Dimensions and Characteristics:       Dimensions of each Unit:

     
Overall length (as connected ATB)
 
[**]
Length of barge:
 
[**]
Length of tug:
 
[**]
Breadth molded (barge):
 
[**]
Breadth molded (tug):
 
[**]
Depth to main deck (barge):
 
[**]
Depth to main deck (tug):
 
[**]

    The details of the above dimensions, as well as definitions and methods of
measurements and calculations are more fully described in the Specifications.  
C.   Classification, Rules and Regulations:

  1.   The Units, including their machinery, equipment and outfitting shall be
constructed in accordance with the rules (as published and interpreted as of the
date of this Contract, and the edition and amendments thereto being in force as
of the date of this Contract) of and under special survey of the American Bureau
of Shipping (herein called the “Classification Society”), with the notation set
out in the Specifications (herein referred to as the “Class”).     2.  
Decisions of the Classification Society as to compliance or non-compliance with
the rules thereof shall be final and binding upon both parties hereto.     3.  
The Units shall also comply with the rules, regulations and requirements of
other regulatory bodies as described in the Specifications, as the same have
been publicly interpreted and were in effect as of the date of this Contract.  
  4.   All fees and charges incidental to the classification and with respect to
compliance with the above referred rules, regulations and requirements shall be
for account of Builder.

D.   Subcontracting:       Builder may, at its sole discretion and
responsibility, subcontract any portion of the construction work of the Units,
provided however, that no such subcontract in excess of Two Hundred Thousand
Dollars ($200,000) will be executed without Buyer’s prior written consent as to
amount, work, and the subcontractor, which consent shall not be unreasonably
withheld. Subject to the provisions of Article X, Builder will remain
responsible to Buyer for the performance of any and all

      

[**] Confidential Treatment   7    

 



--------------------------------------------------------------------------------



 



    subcontractors and for any and all work by subcontractors.   E.   Maker’s
List:       Buyer has reviewed and approved the list of suppliers nominated by
Builder for delivery of certain therein defined equipment, machinery and
services (herein referred to as the “Maker’s List”) signed by each of the
parties hereto for identification and incorporated within the Specifications.
Builder shall endeavor to select suppliers for the therein-defined equipment,
machinery and services from the Maker’s List, and may, without the interference
of Buyer, in its sole discretion, select between the different suppliers
nominated therein. However, if Buyer requests Builder to order any equipment,
machinery or services from a particular supplier listed on the Maker’s List,
Builder will take all reasonable steps to comply with such request, provided
that Buyer shall reimburse Builder any reasonable extra costs associated with
such request.

ARTICLE II — CONTRACT PRICE AND TERMS OF PAYMENT

A.   Contract Price:

  1.   The purchase price of the three Units is US$ Two hundred Twenty Nine
Million, Three Hundred Eighty Three Thousand, Six Hundred Forty Eight dollars
($229,383,648), broken down as follows:

         
Tug 1
  $ [**]  
Barge 1
  $ [**]  
Tug 2
  $ [**]  
Barge 2
  $ [**]  
Tug 3
  $ [**]  
Barge 3
  $ [**]  

      (herein called the “Contract Price”), which is exclusive of Buyer
Furnished Equipment as provided in Article XVII hereof and shall be subject to
upward or downward adjustment, if any, as hereinafter set forth in this
Contract.     2.   All applicable taxes, duties and tariffs imposed by federal,
state or local laws as well as assessments of charges for social security,
retirement and unemployment benefits, are the responsibility of the Builder and
are included in the Contract Price.

B.   Terms of Payment:

  1.   The Contract Price shall be paid by Buyer to Builder in accordance with
the milestone payment schedule which is attached hereto as Exhibit C.

      

[**] Confidential Treatment   8    

 



--------------------------------------------------------------------------------



 



  a.   Although the progress payments are linked to Contractor’s completion of
certain milestones, Contractor acknowledges that scheduling of all work is
exclusively and solely the responsibility of Contractor, and that Contractor
will not artificially manipulate the schedule of construction of the Vessel
merely to achieve earlier milestone payments.     b.   Any milestone payment
shall be due upon the completion of the milestone an no earlier than 15 days
prior to the milestone date contained in Exhibit C. Within 45 days of the
execution of this Contract, Builder will produce a modified Exhibit C containing
mutually agreed milestone dates.

  2.   The Milestone Payment Schedule amounts shall be based upon an average
price of each Unit rather than the actual price set forth in Art. II.A.     3.  
Buyer will pay Builder upon presentation of an invoice:

  a.   The initial invoice will be paid within five (5) business days of receipt
    b.   All other invoices will be paid within ten business (10) days of
receipt.

  4.   Upon request of the Buyer, Builder shall demonstrate to the reasonable
satisfaction of the Buyer that provision has been made for payment (unless such
payment is disputed by Builder) to all contractors, subcontractors, or others
for services performed on the Units, prior to payment by the Buyer for work
performed by the Builder. Builder hereby agrees to provide Buyer with a full
accounting on a monthly basis of expenditures made on the project, if requested.
    5.   If Owner can demonstrate a reasonable basis for a belief that the
Shipyard may be financially unable to complete the Work required by this
Contract or has breached Maritrans’ Vendor Code of Conduct, Buyer [**] all of
Builder’s books, records, and correspondence pertaining to the Contract, from
the time of initial payment until 18 months after completion of the last Unit.

ARTICLE III — ADJUSTMENT OF CONTRACT PRICE
The Contract Price shall be subject to adjustment, as hereinafter set forth, in
the event of the following contingencies (it being understood by both parties
that any reduction of the Contract Price is by way of liquidated damages and not
by way of penalty):
      

[**] Confidential Treatment   9    

 



--------------------------------------------------------------------------------



 



A.   Delivery:

  1.   For each Unit, if the Unit is not delivered on its respective Delivery
Date, for every day after the Delivery Date the Contract Price for such Unit
shall be reduced by deducting therefrom liquidated damages calculated as
follows:

     
1st through 30th day
  $[**] per calendar day
31st through 90th day
  $[**] per calendar day
91st through 210th day
  $[**] per calendar day

      Provided, that prior to exercising such right to deduct any such
liquidated damages, Buyer shall set forth in writing to Builder the amount (and
related supporting calculations) of the liquidated damages claimed by Buyer. If
Builder disputes any such claimed liquidated damages, then Buyer shall if
requested provide a bank guaranty or other security reasonably satisfactory to
the Builder in the amount of the disputed liquidated damages until such time as
the dispute with respect to the underlying claim is resolved between the parties
by mutual agreement or pursuant to Article XIV below.     2.   If Buyer requests
in writing that the delivery of any Unit be made earlier than the Delivery Date,
and if the delivery of the Unit is made, in response to such request of Buyer,
then, in such event, beginning with the first (1st) day prior to the Delivery
Date, the Contract Price of the Units shall be increased by adding thereto
US$[**] for each full day (it being understood that Builder’s acceptance of such
request by Buyer for early delivery shall in no way be construed as a change or
alteration of the Delivery Date under this Contract).

B.   Speed:

  1.   The parties agree that tank testing will be performed to ascertain the
maximum speed of the Unit design. Testing methodology shall be subject to
Buyer’s approval and in accordance with standard practices for model testing in
tank basins. The tank testing may suggest design improvements to increase the
speed of the Unit.

  a.   Should model testing indicate a speed of less than the minimum Guaranteed
Speed discussed in Subparagraph 2 below or Builder and Buyer should agree on
changes to the model after initial model testing which would result in
significant increases in speed performance (equal to or greater than 0.3 knots),
Builder shall make changes to the model and, as necessary, to the Unit which are
mutually agreed as the most cost effective changes to improve the speed of the
Unit. The cost of such changes shall be borne by

      

[**] Confidential Treatment   10    

 



--------------------------------------------------------------------------------



 



      Builder, provided such cost shall not exceed $ [**] in the total
construction costs for each Unit. Any cost above $[**] in model test and total
Unit construction costs to improve the Guaranteed Speed of the Unit above that
obtained through the model testing shall be borne by Buyer and such changes will
be mutually agreed through a Change Order as to cost and schedule impact.     b.
  Should model testing indicate a speed of greater than the minimum Guaranteed
Speed discussed in Subparagraph 2 below, Buyer may request changes to the model
to attempt to further optimize speed performance. Any changes to the model or
the actual Unit requested by the Buyer to achieve speeds in excess of the
Guaranteed Speed provided for in Subparagraph 2 below shall be mutually agreed
as to cost and schedule impact and is subject to a Change Order.

  2.   The Guaranteed Speed of the Unit for both full and ballast conditions
with the Unit operating at 100% MCR or about [**] KW per main engine and zero
percent (0%) sea margin with the tug and barge at design draft will be [**]
knots. Builder agrees that the Guaranteed Speed may be increased based on
results of the model testing discussed in Subparagraph 1 above. Any increase in
the final Guaranteed Speed above [**] knots will be based on the final model
test results with a reduction applied based on a mutually agreed margin of
error. This margin of error will, in no case, be less than [**] percent ([**])]
of the model test speed results. Any increase in the Guaranteed Speed will be
agreed at the conclusion of tank testing and a modification to this section of
the Contract will be issued in accordance with Article V of this Contract.
Should the model test results yield a speed result of less than [**] knots, the
requirements of Subparagraph 1 above shall apply.     3.   The actual speed for
the delivered Unit will be determined with the Unit operating at 100% MCR or
about [**] KW per main engine, at the fuel consumption required to achieve [**]
KW, with the Tug and Barge at design draft. This trial run speed will be
conducted in calm water and, to the extent possible, with no current. The Unit’s
hull will be clean. The measured speed on sea trials will be adjusted in
accordance with common Naval Architecture practices to account for variations in
environmental conditions from calm water and zero sea margin conditions due to
items such as sea state, wave height and direction, wind and current.     4.  
The Contract Price shall be changed by reason of the actual speed, as determined
by the trial run, being less than the Guaranteed Speed of the Unit. The Contract
Price shall be reduced by the amounts set out in the table below for each one
tenth of one knot below the Guaranteed Speed:

      

[**] Confidential Treatment   11    

 



--------------------------------------------------------------------------------



 



         
From 0 up to and including 1/10th’s of one knot below guarantee speed
  $ [**]  
From greater than 1/10th’s of one knot up to and including 2/10’s of one knot
below guarantee speed
  $ [**]  
From greater than 2/10th’s of one knot up to and including 3/10’s of one knot
below guarantee speed
  $ [**]  
Greater than 3/10’s of one knot and up to and including 4/10th’s of one knot
below guarantee speed
  $ [**]  
Greater than 4/10th’s of one knot and up to and including 5/10th’s of one knot
below guarantee speed
  $ [**]  
Greater than 5/10ths of one knot and up to and including 6/10ths of one knot
below guarantee speed
  $ [**]  
Greater than 6/10ths of one knot and up to and including 7/10ths of one knot
below guarantee speed
  $ [**]  
Each subsequent 1/10th of one knot below guarantee speed
  $ [**]  

  5.   Buyer retains the right at its discretion to reject any Unit whose speed
is less than [**] knots, and, in the case of such rejection, shall be entitled
to exercise the remedies set out in this Contract.

C.   Fuel Consumption:

  1.   Fuel oil consumption at 4050 kW load (90 % of MCR) for the selected main
engine and at a speed of 750 rpm (or according to propeller law) will not exceed
[**] with a tolerance of [**] percent ([**]) (hereinafter referred to as
“Guaranteed Fuel Oil Consumption”) during test running at the engine
manufacturer’s factory prior to the delivery. Guaranteed Fuel Oil Consumption
shall be valid at reference conditions ISO 3046/I and a fuel net calorific heat
value of 42.700 kJ/kg (10.200 kcal/kg) when running on available fuel without
engine driven pumps. The leakage fuel in each engine will not be calculated into
the consumption.     2.   However, commencing with and including an excess of
[**] percent ([**]) in the actual fuel consumption over the Guaranteed Fuel Oil
Consumption, the Contract Price shall be reduced by the sum of $[**] per engine
for each full [**] percent ([**]) increase in Fuel Oil Consumption above said
[**] percent ([**]) (fractions of one percent (1%) to be prorated) to a maximum
of [**].

      

[**] Confidential Treatment   12    

 



--------------------------------------------------------------------------------



 



  3.   Should the engine manufacturer, in order to meet the Fuel Oil Consumption
guarantee, be required to make adjustments or modifications to any or all
engines and any such adjustments or modifications result in a delay of delivery
of any engine to the Builder from the mutually agreed scheduled delivery date,
Builder will be entitled to up to [**] days of force majeure on a day for day
basis for such late delivery.     4.   Builder and Buyer agree that the fuel
consumption figures and liquidated damages provided for in Subparagraphs 1 and 2
above are based on a specific engine manufacturer. Should another engine
manufacturer be selected after execution of this Contract, the fuel consumption
and liquidated damages provided by that manufacturer will apply without any
additional cost or burden to Builder. A change to Subparagraphs 1 and 2 above
will be issued as a modification to this Contract within forty eight (48) hours
of final selection of an engine manufacturer if different from the manufacturer
selected above.

D.   Noise and Vibration:

  1.   Noise

  a.   The Unit will achieve noise requirements established by IMO Resolution
A.468, Code for Noise Levels On Board Ship (“IMO A.468”) for all accommodation
spaces, navigation spaces and service spaces, including the barge office, in
accordance with Sub-subparagraph c below. Measures to be undertaken are
discussed comprehensively in the Specifications.     b.   To achieve the noise
levels defined in Sub-subparagraph c below, Builder will install noise control
hardware and materials as required by the Specifications, and other measures as
stated in the Specifications. Those other measures may also include the
strategic positioning of tanks located directly above the propellers so as to
attenuate propeller induced noise, where possible. Builder will also retain the
services of a qualified HVAC system subcontractor. HVAC systems will be analyzed
for noise in accordance with procedures defined in, ASHRAE 1999, Chapter 46,
“Sound and Vibration Control”. HVAC systems will be designed with a goal that
HVAC system noise contributions are at least approximately [**] below the limits
stated in IMO A.468 such that when machinery noise contributions are present,
the total noise level in a ship compartment does not exceed the levels.     c.  
Builder will achieve compliance with IMO A.468 standards for the navigation
bridge (65-dBA) and for all offices (65-dBA) at 01 deck

      

[**] Confidential Treatment   13    

 



--------------------------------------------------------------------------------



 



      and above and for all accommodation space cabins (60-dBA) at 01 deck and
above. For all other accommodation space cabins, mess rooms, and office spaces
located on main deck or those accommodation space cabins or office spaces which,
by arrangement, are located adjacent to any machinery spaces, connection/coupler
systems or in close proximity to propellers, Builder will achieve a noise level
between [**]. Galleys, pantries, recreation rooms, and exercise rooms at main
deck level will be at a maximum of [**], as required by IMO A.468.     d.   Any
noise level that exceeds the requirements stated above will be investigated by
Builder’s selected noise analyst. The cost of such noise analyst will be to the
account of Builder. This noise analyst will develop a comprehensive list of
recommended corrective actions and specific elements of this list will be acted
upon by Builder as discussed below, to the reasonable satisfaction of the noise
analyst and Buyer. Builder may, at its discretion, elect to implement those
measures which it considers to be most cost effective in reducing the noise
levels to those spaces mentioned above and Builder will expend up to $[**] per
Unit on corrective actions which are considered by the Builder and the Builder’s
assigned noise analyst to be the most cost effective measures to achieve the
required noise levels. This $[**], or any portion thereof, will be the cost for
changes to the first Unit only. These same changes will be applied to all
subsequent Units. However, upon expenditure of this $[**], Builder may, at its
discretion, elect to pay liquidated damages specified herein in lieu of taking
such corrective action should the cost of any or all corrective action exceed
the value of the liquidated damages to be paid under this section. Further:

  (1)   Should, upon completion of corrective actions taken by the Builder, the
noise level problem persist or is mitigated only to a level which is still above
the required levels stated above, Builder shall pay liquidated damages of $[**]
per decibel per space above the required levels to a maximum level of [**]
decibels above the required noise level. The liquidated damages under this
section will be limited to a total of $[**].     (2)   Should the noise levels
in any accommodation or control space, after corrective action has been taken by
the Builder, exceed the levels stated above by greater than [**] decibels,
Builder will pay liquidated damages in the amount of [**] per decibel per space
in excess of [**] decibels above the required noise level. The liquidated damage
to be paid for cases where noise levels exceed by greater than [**]

      

[**] Confidential Treatment   14    

 



--------------------------------------------------------------------------------



 



      decibels above the required noise levels will be limited to a total of
$[**].     (3)   Buyer may elect to refuse to accept the Unit for any noise
level in any accommodation or control space at 01 level or above which exceeds
the guaranteed levels of Paragraph D.1.(c). above by greater than 10 decibels or
any other space identified in Paragraph D.1.(c) which is equal to or greater
than [**].

  2.   Vibration

  a.   The Units will meet the Specification requirements regarding vibration
limits as set out in ISO 6954, “Mechanical Vibration and Shock - Guidelines for
the Overall Evaluation of Vibration in Merchant Ships” for peak acceleration
less than or equal to 285mm/s2 for the frequency range of [**] and for peak
velocity less than or equal to 9 mm/s for the frequency range [**].     b.  
During the engineering design phase Builder will retain the services of the
propulsion engine manufacturer selected by Buyer to perform a propulsion system
torsional analysis. Builder will also retain the services of a qualified noise
and vibration analysis firm such as BBN Technologies to perform a comprehensive
whole ship (hull and superstructure) finite element vibration analysis using
methods defined in the Specifications.     c.   Predicted vibration levels
during the design phase will be compared against the specified vibration limits
to verify vibration compliance. If excessive vibration is predicted, Builder
will undertake reasonable corrective measures such as selection of a specific
alternate propeller, local stiffening of structure, or inclusion of additional
vibration dampening material into the ship design.     d.   Any vibration level
that exceeds the requirements stated above will be investigated by Builder’s
selected vibration analyst. The cost of such vibration analyst will be to the
account of Builder. This vibration analyst will develop a comprehensive list of
recommended corrective actions and each element of this list will be acted upon
by Builder to the reasonable satisfaction of the vibration analyst and Buyer.
If, upon completion of all directed corrective actions, the vibration level
exceeds the standard required in Article III.D.2.(a), Buyer may elect to refuse
to accept the vessel.

      

[**] Confidential Treatment   15    

 



--------------------------------------------------------------------------------



 



ARTICLE IV — APPROVAL OF PLANS AND DRAWINGS AND
INSPECTION DURING CONSTRUCTION

A.   Approval of Plans and Drawings:

  1.   Builder shall submit to Buyer four (4) hard copies and one (1) electronic
copy via e-mail or on CD-ROM of the plans, drawings, and calculations required
to be submitted thereto for its review. Buyer or Buyer’s designated Engineering
representative shall, within twenty one (21) calendar days after earliest
receipt thereof, respond to Builder, either through hard copy or electronically
via e mail, with Buyer’s comments, if any, either written on the plans thereon
or in a comment letter referencing the plan, drawing or calculation. All hard
copy drawing, plan and calculation submissions between Buyer and Builder will be
by overnight delivery through a well established courier service, the cost of
such courier service being borne by the sender. Buyer will, in response to any
drawing, plan or calculation submission from Builder, designate each drawing
formally as either “Approved without comment”, “Approved with Comments” or “Not
Approved”. Builder and Buyer will coordinate their efforts to ensure that the
twenty one (21) calendar day review time is reduced to the minimum interval
consistent with effective review through mutually agreed drawing development and
submission schedules and timely assignment of adequate personnel to the tasks of
review. Builder may formally request expedited review for plans, drawings and
calculations. Buyer agrees to consider each such request on a case by case basis
and advise Builder of ability to meet the requested date and any delays to other
review tasks but is in under no obligation to accept expedited review. Builder
shall submit to the Regulatory Agencies, the plans, drawings and calculations
that require their approval. Copies of all correspondence between the Builder
and the Regulatory Agencies as well as all hard copies of plans, drawings and
calculations returned stamped by the Regulatory Agencies shall be submitted
immediately to the Buyer in hard copy or in electronic files shared through
Builder’s electronic file system.     2.   When and if Buyer’s Representative
shall have been sent by Buyer to Builder in accordance with Paragraph B of this
Article, Builder shall provide the Buyer’s Representative at any and all Builder
sites where a Buyer’s Representative is assigned one (1) hard copy of the latest
revisions of all previously approved drawings. This Buyer’s Representative,
regardless of where located, will be provided one information hard copy of all
drawing, plan and calculation submissions to Buyer addressed in Subparagraph 1
above.     3.   Plans, drawings and calculations must be submitted for review
and approval by the Owner and Regulatory Agencies prior to their use for the

      

[**] Confidential Treatment   16    

 



--------------------------------------------------------------------------------



 



      construction of the vessel. Plans, drawings and calculations must be
reviewed and returned by the Owner within twenty one (21) calendar days of
receipt by the Owner. If the plans, drawings or calculations are not returned by
the Owner within twenty one (21) working days, they shall be deemed to be
approved. Should the Builder begin work covered by a plan, drawing, calculation,
etc. being reviewed by the Owner prior to the Owner’s return of the drawing by
the time specified herein, the Builder shall be responsible for all remediation
and additional work to complete the work to satisfy the Owner’s comments within
the scope of these Specifications with no additional cost to the Owner. The
Builder is required to submit a plan, drawing or calculation for comment and
approval by the Owner even if it is identical in every way to the original
Contract Drawing.     4.   Approval of these drawings by the Buyer or the
Regulatory Agencies shall not relieve the Builder of its responsibility to
deliver a complete and operable Unit in accordance with the requirements of the
Specifications. Construction errors and omissions must be corrected by the
Builder in accordance with Article X prior to delivery, even if the item at hand
was constructed as depicted on the plans, drawings or calculations approved by
the Buyer or the Regulatory Agencies. In no case shall the approval of the
drawings be interpreted as approval of errors or omissions.     5.   Errors or
inconsistencies in Buyer comments to drawings, plans and calculations submitted
under Paragraph 3 above with regard to the specifications, contract drawings or
any requirements of class or regulatory authority will be brought to the
immediate attention of the Buyer by the Builder with full delineation of the
nature and scope of the error or inconsistency. Buyer direction to incorporate
such errors or inconsistencies will be formally documented by Buyer to Builder
with full acknowledgement of Builder’s notification. Buyer directed
incorporation of such errors or inconsistencies may be the subject of an
adjustment to contract price, if rejected by class or regulatory authority.

B.   Appointment of Buyer’s Representative:       Buyer may send to and maintain
at the Shipyard, at Buyer’s own cost and expense, one representative who shall
be duly authorized in writing by Buyer (herein called “ Buyer’s Representative”)
to act on behalf of Buyer in connection with modifications of the
Specifications, adjustments of the Contract Price, approval of the plans and
drawings, attendance to the tests and inspections relating to the Units, its
machinery, equipment and outfitting, and any other matters for which he is
specifically authorized by Buyer   C.   Inspection by Buyer’s Representative:

      

[**] Confidential Treatment   17    

 



--------------------------------------------------------------------------------



 



  1.   The necessary inspections of the Units, its machinery, equipment and
outfitting shall be carried out by the Classification Society, other regulatory
bodies and/or an inspection team of Builder throughout the entire period of
construction, in order to ensure that the construction of the Units is duly
performed in accordance with this Contract and the Specifications. Buyer’s
Representative shall have, during construction of the Units, the right to attend
all tests, trials and inspections of the Units, their machinery, equipment and
outfitting. Builder shall give a notice to Buyer’s Representative reasonably in
advance of the date and place of such tests and inspections to be attended by
him for his convenience. Failure of Buyer’s Representative to be present at such
tests and inspections after due notice to him as above provided shall be deemed
to be a waiver of his right to be present.     2.   In the event that Buyer’s
Representative discovers any construction or material or workmanship which is
not deemed to conform to the requirements of this Contract and/or the
Specifications, Buyer’s Representative shall promptly give Builder a notice in
writing as to such non-conformity. Upon receipt of such notice from Buyer’s
Representative, Builder shall correct such non-conformity, if Builder agrees to
his view. In all working hours during the construction of the Units until
delivery thereof, Buyer’s Representative shall be given free and ready access to
the Units, their engines and accessories, and to any other place where work is
being done, or materials are being processed or stored, in connection with the
construction of the Units, including the yards, workshops, stores and offices of
Builder. Builder shall seek to arrange with Builder’s subcontractors that
Buyer’s Representative has a similar right of inspection and supervision in
respect of the work performed by the subcontractors.     3.   The fact that the
work and materials have been inspected from time to time and that payments on
account have been made shall not relieve the Builder from the responsibility to
remedy any defective work or materials. The right of inspection reserved by the
Buyer is solely for the benefit of the Buyer, and does not relieve the Builder
of any responsibilities under this Agreement.

D.   Facilities:       Builder shall furnish Buyer’s Representative and up to
three (3) assistant(s) with adequate office space, and such other reasonable
facilities according to the Builder’s practice at or in the immediate vicinity
of the Shipyard as may be necessary to enable them to effectively carry out
their duties.   E.   Responsibility of Buyer:

  1.   Buyer shall undertake and assure that Buyer’s Representative shall carry
out his duties hereunder in accordance with the normal shipbuilding

      

[**] Confidential Treatment   18    

 



--------------------------------------------------------------------------------



 



      practice of Builder and in such a way as to avoid any unnecessary increase
in building cost, delay in or interference with the construction of the Units,
and/or any disturbance in the construction schedule of Builder.     2.   Builder
has the right to request Buyer to replace Buyer’s Representative who Builder
deems unsuitable and unsatisfactory for the proper progress of the Units’
construction. Buyer shall investigate the situation by sending a senior
executive to the Shipyard if necessary, and if Buyer considers that such
Builder’s request is justified, Buyer shall effect such replacement as soon as
practicable.

ARTICLE V – MODIFICATIONS

A.   Modifications of Specifications:

  1.   The Buyer may, from time to time, by a written Change Order Form (or such
other Form upon which the Parties mutually agree) issued to the Builder, make
changes in Specifications or drawings, issue additional instructions, require
additional work or direct the omission of work previously ordered. The
provisions of this Agreement shall apply to all such changes, modifications and
additions with the same force and effect as if they were embodied in the
original Specifications and drawings.     2.   Except as provided for in
subparagraph 3 below, changes to the Specifications proposed by the Builder
shall be detailed on a Change Order Form by the Builder’s authorized
representative for Buyer approval. The provisions of this Agreement shall apply
to all such changes, modifications and additions with the same force and effect
as if they were embodied in the original Specifications and drawings.     3.  
The Builder shall make no changes or variations from the Drawings or
Specifications except on written order of the Buyer’s Representative through the
vehicle of a Change Order Form or through a design change reflected in a
Buyer-approved plan or drawing, it being understood that the Specifications and
Drawings are for guidance in developing the final design and production drawings
by Builder. Buyer and Builder agree that, as the detailed design progresses,
some changes from the Specifications and the Drawings may be required to meet
performance requirements or may be useful to the Builder to improve cost
effectiveness of the project without any reductions in or to fundamental
performance criteria, serviceability, operability or maintenance costs to the
Buyer. Such changes, made in the development of the final design or production
drawings, will only be subject to approval by the Buyer and will not be subject
to Change Order which requires any adjustment to Contract Price.

      

[**] Confidential Treatment   19    





--------------------------------------------------------------------------------



 



  4.   Changes or variations to existing work, as well as new items, are to be
fully described and priced on the Change Order Form. Each Change Order will be
priced by the Builder and signed by the Buyer’s Representative prior to the
start of any “change” work. No claims for an addition to the contract amount
shall be valid unless this procedure is done.     5.   For any Change Order,
including Change Orders requesting changes to the delivery date based upon late
delivery of the Vessel or Owner furnished equipment, delays in Owner-furnished
work, or Force Majeure, the Builder must note on the Change Order Form and
demonstrate:

  a.   what effect, if any, the changes, additions, or delays will have on the
total number of days originally quoted; and     b.   by specific reference to
the work schedule and Critical Path Analysis why, and the extent to which, the
Change Order will physically interfere with timely completion of the work, or
why reasonable adjustments cannot be made to keep the work on schedule.

  6.   If the parties acting in good faith cannot agree on a price or time
relating to a Change Order, the Builder shall nevertheless perform the work if
so instructed by the Buyer’s representative. In such event, the Builder’s
entitlement to a cost adjustment or modification of the Redelivery Date shall be
resolved pursuant to XIII of this Agreement. In no event shall the value of any
single Buyer-directed change order exceed a value of $[**] per Change Order and
the value of Buyer directed Change Orders in the aggregate shall not exceed
$[**] per Unit.     7.   Where appropriate, the value of Change Orders is to be
paid on a progress payment schedule commensurate with the related work and its
schedule for accomplishment. In these cases, these progress payments will be
based on the Buyer’s assigned valuation for the Buyer Change Order.     8.   In
any case, the Builder bears the burden of establishing the reasonable cost of
the change order and/or the need for any modification to the Redelivery Date.  
  9.   The Builder shall promptly respond to Buyer’s proposals for changes and
shall return all Change Order Forms to the Buyer, in conformity with this
Paragraph, within 48 hours of submission by the Buyer. Extensions of time to
return the Change Order Form may be granted if the Builder establishes that the
nature of the proposed change requires additional time, and informs the Buyer of
the need and basis for additional time within the 48-hour period following
submission by the Buyer. No extension of the Redelivery Date shall be granted
for delays caused by the Builder’s failure to provide a timely return of the
Change Order Form.

      

[**] Confidential Treatment   20    





--------------------------------------------------------------------------------



 



  10.   The Buyer’s Representative shall retain the original copies of all
Change Orders.

B.   Change in Class:       In the event that, after the date of this Contract,
any requirements as to class, or as to rules and regulations (or the
interpretation thereof) to which the construction of the Units are required to
conform, are altered or changed by the Classification Society, the US Coast
Guard or any other regulatory bodies authorized to make such alterations or
changes, the following provisions shall apply:

  1.   If such alterations or changes are compulsory for the Units, either of
the parties hereto, upon receipt of such information from the Classification
Society, the US Coast Guard or such other regulatory bodies, shall promptly
transmit the same to the other in writing, and Builder shall thereupon
incorporate such alterations or changes to the construction of the Units,
provided that Buyer shall first agree to adjustments required by Builder in the
Contract Price, the Delivery Date and other terms and conditions of this
Contract and the Specifications occasioned by or resulting from such alterations
or changes.     2.   If such alterations or changes are not compulsory for the
Units, but Buyer desires to incorporate such alterations or changes into the
construction of the Units, then, Buyer shall notify Builder of such intention.
Builder may accept such alterations or changes, provided that such alterations
or changes will not, in the judgment of Builder, adversely affect Builder’s
planning or program in relation to Builder’s other commitments, and provided,
further, that Buyer shall first agree to adjustments required by Builder in the
Contract Price, the Delivery Date and other terms and conditions of this
Contract and the Specifications occasioned by or resulting from such alterations
or changes.

    Agreements as to such alterations or changes under this Paragraph shall be
made in the same manner as provided in Paragraph A of this Article for
modifications or changes to the Specifications.

      

[**] Confidential Treatment   21    





--------------------------------------------------------------------------------



 



C.   Substitution of Materials:       In the event that any of the materials
required by the Specifications or otherwise under this Contract for the
construction of the Units cannot be procured in time or are in short supply to
maintain the Delivery Date of any of the Units, Builder may, provided that Buyer
shall so agree in writing, which agreement shall not be unreasonably withheld,
supply other materials capable of meeting the requirements of the Classification
Society, or of the US Coast Guard and of the rules, regulations and requirements
with which the construction of the Units must comply. Any agreement as to such
substitution of materials shall be effected in the manner provided in
Paragraph A of this Article, and shall, likewise, include alterations in the
Contract Price and other terms and conditions of this Contract occasioned by or
resulting from such substitution.

ARTICLE VI — TRIALS

A.   Notice:       Buyer shall receive from Builder at least three (3) days
prior notice in writing of the time and place of the trial run of each of the
Units, and Buyer shall promptly acknowledge receipt of such notice. Buyer shall
have Buyer’s Representative on board the Unit to witness such trial run. Should
Buyer’s Representative fail to attend the trial run of any of the Units for any
reason whatsoever after due notice to Buyer as above provided shall be deemed to
be a waiver by Buyer of its right to have Buyer’s Representative on board the
Unit at the trial run, and Builder may conduct the trial run without Buyer’s
Representative being present, and in such case Buyer shall be obligated to
accept the Units on the basis of a certificate of Builder that the Units, upon
trial run, is found to conform to this Contract and the Specifications.   B.  
Weather Conditions:       The trial run shall be carried out under weather
conditions deemed favorable enough in the judgment of Builder. In the event of
unfavorable weather on the date specified for the trial run, the same shall take
place on the first available day thereafter that weather condition permits. If
during the trial run of the Units, the weather should suddenly become so
unfavorable that orderly conduct of the trial run can no longer be continued,
the trial run shall be discontinued and postponed until the first favorable day
next following, unless Buyer shall assent in writing to acceptance of the Unit
on the basis of the trial run already made before such discontinuance has
occurred.       Any delay of any trial run caused by such unfavorable weather
condition shall operate to postpone the Delivery Date by the period of delay
involved and such delay shall be deemed as a permissible delay in the delivery
of the Unit.

      

[**] Confidential Treatment   22    





--------------------------------------------------------------------------------



 



C.   How Conducted:

  1.   All expenses in connection with the trial run are to be for the account
of Builder and Builder shall provide at its own expense the necessary crew to
comply with conditions of safe navigation. The trial run shall be conducted in
the manner prescribed in the Specifications, and shall prove fulfillment of the
performance requirements for the trial run as set forth in the Specifications.
The Parties shall mutually agree on the course of the trial run.     2.  
Notwithstanding the foregoing, fuel oil, lubricating oil and greases necessary
for the trial run of the Units shall be supplied by Builder at the Shipyard
prior to the time of the trial run, and Buyer shall pay Builder upon delivery of
the Units the cost of the quantities of fuel oil, lubricating oil and greases
not consumed during the trial run at their original purchase price.

D.   Method of Acceptance or Rejection:

  1.   Upon successful completion of the trial run, Builder shall give Buyer
written notice of such completion of the trial run, and that Builder considers
that the results of the trial run indicate conformity of the Unit to this
Contract and the Specifications. Buyer shall, within three (3) days after
receipt of such notice from Builder, provide Builder written notice of its
acceptance or rejection of the Unit.     2.   Should the results of the trial
run indicate that the Unit, or any part or equipment thereof, do not conform to
the requirements of this Contract and/or the Specifications, or if Builder is in
agreement with the non-conformity specified in Buyer’s notice of rejection,
Builder shall take necessary steps to correct such non-conformity. Upon
completion of correction of such non-conformity, Builder shall give Buyer
written notice thereof, and, if necessary, conduct another trial run. Buyer
shall, within two (2) days after receipt of such notice from Builder, notify
Builder of its acceptance or rejection of the Unit.     3.   In any event that
Buyer rejects the Unit, Buyer shall indicate in its notice of rejection in what
respect the Unit, or any part or equipment thereof, do not conform to this
Contract and/or the Specifications.     4.   In event that Buyer fails to
provide Builder written notice of the acceptance of or the rejection together
with the reason therefor of the Unit within the period as provided in the above
Subparagraph 1 or 2, Buyer shall be deemed to have accepted the Units.

      

[**] Confidential Treatment   23    





--------------------------------------------------------------------------------



 



  5.   Builder may dispute the rejection of the Unit by Buyer under this
Paragraph, in which case the matter shall be submitted for final decision in
accordance with Article XIV hereof.

E.   Effect of Acceptance:

  1.   Acceptance of the Units as above provided shall be final and binding so
far as conformity of the Units to this Contract and the Specifications is
concerned and shall preclude Buyer from refusing formal delivery of each of the
Units as hereinafter provided, if Builder complies with all other procedural
requirements for delivery as provided in Article VIII hereof.     2.   If any
work or items on the Units are incomplete or missing when the Units otherwise
are ready for delivery and such work or items do not materially affect the
operation of the Units nor are likely to cause damage or deterioration to the
Units, Buyer shall not withhold its acceptance of the Units subject to the right
of Buyer to have such items completed in a reasonable manner and period of time.

F.   Disposition of Surplus Consumable Stores:       Should any fresh water or
other consumable stores furnished by Builder for the trial run remain on board
the Units at the time of acceptance thereof by Buyer, Buyer agrees to buy the
same from Builder at the original purchase price thereof, and payment by Buyer
shall be effected upon delivery of the Units.       ARTICLE VII — PRODUCTION
SCHEDULES AND PROGRESS MEETINGS   A.   Builder will produce, maintain, and share
with the Buyer’s Representative a Detailed Work Schedule that adheres to the
total calendar days quoted to the Owner in the bid. The schedule shall be
submitted to the Owner as soon as practicable.   B.   The schedule shall
demonstrate the true timeline, including, but not limited to: all work items,
predicted start date and estimated calendar days to complete each item, distinct
milestones, sequential and parallel tasks, subcontractor tasks and timing and
installation of Owner Furnished Equipment.   C.   Upon commencement of
construction, weekly progress meetings between the       Builder’s Program
Manager and Buyer’s Representative will be held. The work schedule shall be
updated weekly, and any change to the work schedule will be noted.   D.   If the
Builder’s actual progress does not meet the planned milestone or production
schedule, the Builder shall provide to Owner a plan to make up lost time, and
shall timely execute such plan at no cost to the Owner.

      

[**] Confidential Treatment   24    





--------------------------------------------------------------------------------



 



ARTICLE VIII — DELIVERY

A.   Time and Place:

  1.   The Units shall be delivered by Builder to Buyer at the Shipyard on or
before the following dates:

      Unit 1          October 1, 2007         Unit 2          May 1, 2008      
  Unit 3          December 1, 2008

      except that, in the event of delays in the construction of the Units or
any performance required under this Contract due to causes which under the terms
of this Contract permit postponement of the date for delivery, the
aforementioned date for delivery of the Units shall be postponed accordingly.
The aforementioned date, or such later date to which the requirement of delivery
is postponed pursuant to such terms, is herein called the “Delivery Date.”    
2.   If the Units are ready for delivery before the Delivery Date, Buyer shall
be obliged to accept such earlier delivery, provided Builder has otherwise
complied with all other procedural requirements for delivery as provided for
herein.

B.   When and How Effected:

  1.   Provided that Buyer shall have fulfilled all of its obligations
stipulated under this Contract, delivery of each of the Units shall be effected
forthwith by the execution by both parties of a Protocol of Delivery and
Acceptance substantially in the form of Exhibit D hereto. The parties may agree
to treat any unfinished work as “punch list work” and execute the Protocol of
Delivery and Acceptance subject to the completion thereof on a schedule mutually
agreed to by the parties.     2.   In the event of any dispute concerning the
payment due upon delivery of any of the Units, including the question of Buyer’s
right to offset any claim it may have, Buyer is entitled to take delivery of the
Unit against payment of the undisputed amount and provide a bank guarantee or
other security satisfactory to Builder for the disputed part of the claim.
Security that has been issued by a party pursuant to this Subparagraph
terminates automatically unless the other party has invoked the dispute
resolution provisions of Article XIV below within three months from date of
issue of the security.

      

[**] Confidential Treatment   25    





--------------------------------------------------------------------------------



 



C.   Documents to be Delivered to Buyer:       Upon delivery and acceptance of
each of the Units, Builder shall deliver to Buyer the following documents, which
shall be attached to the Protocol of Delivery and Acceptance:

  1.   List of consumable stores, referred to under Paragraph C.2 of Article VI
hereof, including the original purchase price thereof.     2.   All
certificates, including Builder’s certificate, required to be furnished upon
delivery of the Unit pursuant to this Contract and the Specifications. If,
through no fault on the part of Builder, the classification and/or other
certificates are not available at the time of delivery of the Unit, provisional
certificates shall be accepted by Buyer, provided that Builder shall furnish
Buyer with the formal certificates as promptly as possible after such formal
certificates have been issued.     3.   Builder’s Bill of Sale certifying that
the Unit is delivered to Buyer free and clear of any liens, charges, claims,
mortgages, or other encumbrances upon Buyer’s title thereto for which Builder is
responsible under this Contract.     4.   Drawings pertaining to the Units as
stipulated in the Specifications.     5.   Commercial Invoice.

D.   Tender of Units:       If Buyer fails to take delivery of any of the Units
after completion thereof according to this Contract and the Specifications
without any justifiable reason, Builder shall have the right to tender delivery
of the Unit after compliance with all procedural requirements as above provided.
  E.   Title and Risk:       Title to and risk of loss of the Units shall pass
to Buyer only upon delivery and acceptance thereof having been completed as
stated above; it being expressly understood that, until such delivery is
effected, title to and risk of loss of the Units and her equipment shall be in
Builder.   F.   Removal of Units:       Buyer shall take possession of each of
the Units immediately upon delivery and acceptance thereof and shall remove the
Unit from the Shipyard within three (3) days after delivery and acceptance
thereof is effected. If Buyer shall not remove each of the Units from the
Shipyard within the aforesaid three (3) days, then, in

      

[**] Confidential Treatment   26    





--------------------------------------------------------------------------------



 



    such event Buyer shall pay to Builder mooring charges in accordance with
Builder’s published rates in effect at the time.

ARTICLE IX — DELAYS AND EXTENSION OF TIME FOR DELIVERY
(FORCE MAJEURE)

A.   Causes of Delay:

  1.   Any delays in or failure of performance by either Buyer or Builder shall
not constitute a default under this Agreement or give rise to any claim for
damages if, and to the extent that, any such delay or failure of performance is
caused by the occurrence of “Force Majeure”.         The term “Force Majeure”
shall mean any cause whatsoever beyond the reasonable control of the party
claiming the delay, to the extent that such party shall not have been able to
avoid or overcome such delay by exercise of reasonable care. Subject to the
foregoing, “Force Majeure” shall include, but not be limited to, Acts of God;
vandalism; riots; insurrections; general or local strikes, lockouts or other
labor disturbances; labor shortage; flood, typhoons, hurricanes, earthquakes;
tidal waves; landslides; fires; explosions; shortage or non-operation of any
materials, machinery or equipment; import restrictions; inability to obtain
delivery or delays in delivery of materials, machinery or equipment; failure,
shortage or restriction of electric current, oil or gas; defects in materials,
machinery or equipment; casting or forging rejects or the like; acts or
omissions of the Classification Society, the U.S. Coast Guard or any other
bodies whose documents or actions are required; destruction of or damage to the
Shipyard or works of Builder, its subcontractors or suppliers, or to the Units
or any part thereof; delay caused by any agency or instrumentality of the United
States or by government requirements or priorities; terrorism; war; preparation
for war; acts of civil, naval or military authorities; sabotage; blockades;
embargoes; epidemics; delays of carriers by land, sea or air.     2.   Delays in
performance by the Party caused by a Party’s contractors or sub-contractors
shall be considered a Force Majeure event if and to the extent such delays are
attributable to Force Majeure as defined herein. In such case, the Party must
demonstrate that a Force Majeure event caused the subcontractor or vendors delay
in performance, and that such delay could not have been avoided by the Party
through the exercise of reasonable care.     3.   [**], delays in delivery by
the engine manufacturer or Intercon shall be considered [**] because of such
delays.

      

[**] Confidential Treatment   27    





--------------------------------------------------------------------------------



 



B.   Notice of Delay:       Within five (5) days from the date when either Party
knows or reasonably should have known of a Force Majeure event for which that
Party will claim relief under Article IX.A, that Party shall advise the other in
writing of the date and period of such incident, the period of time the Delivery
Date would be changed (if any) by reason of such delay, and the basis for such
claim, on a Change Order Form. Failure of a Party to so notify the other of any
Force Majeure claim within five (5) days of the date the Party knew or
reasonably should have known of the Force Majeure claim shall be deemed to be a
waiver by Builder of its right to raise such delay. Failure of the Party
receiving a Force Majeure claim to object to such claim or postponement within
five (5) days after acknowledged receipt of such notification shall be deemed to
be a waiver by receiving Party of its right to object to such claim or
postponement.   C.   Definition of Permissible Delay:       Delays on account of
such causes as specified in Paragraph A of this Article and any other delays of
a nature which under the terms of this Contract permits postponement of the
Delivery Date shall be understood to be permissible delays and are to be
distinguished from unauthorized delays on account of which the Contract Price is
subject to adjustment as provided for in Article III hereof.

ARTICLE X — WARRANTY

A.   Warranty:

  1.   Subject to the provisions hereinafter set forth, Builder warrants for a
period of [**] after delivery and acceptance of each of the Units (“the Warranty
Period”) that all parts of the Unit fabricated by Builder shall be free from
defect in material and workmanship, whether latent or patent, that the work
shall be done in a good, substantial and workmanlike manner and in accordance
with the Specifications and Drawings, and that, unless otherwise specified, all
materials and equipment incorporated in the work will be new.     2.   The
Builder shall replace or repair (a) all parts and equipment of the Unit that are
directly manufactured or fabricated by the the Builder or its subcontractors
under this Agreement; and (b) all damage to the Unit, its appurtenances or
equipment caused by the defects in work performed by, or equipment directly
manufactured or fabricated by, the Builder or its subcontractors under this
Agreement; and (c) all work performed by the Builder or subcontractors of the
Builder in constructing the Unit and installing its parts, equipment and
material against, and to the extent of, all defects in material and workmanship
by the Builder or any subcontractor of the Builder and which are not due to the
negligence or other acts or

      

[**] Confidential Treatment   28    





--------------------------------------------------------------------------------



 



      omissions of the Buyer. The Builder’s obligation includes the costs of any
necessary dismantling and reassembling.     3.   Notwithstanding anything
contained in Article X.A.2, Builder shall assign to Buyer all warranties it
receives from manufacturers of machinery and equipment installed by Builder or
its subcontractors in the Units. Builder shall insure, however, the applicable
manufacturer’s warranty runs from the date of delivery of the Unit. In the event
Buyer alleges a defect in such machinery or equipment (not resulting from
Builder’s installation or work), Buyer shall pursue its remedies against the
manufacturer thereof. Should such manufacturer refuse to perform warranty
repairs, Builder shall exert its best efforts to cause it to do so.

B.   Notice of Defects:       Buyer shall notify Builder in writing of any
defects for which claim is made under this warranty as promptly as feasible
after discovery thereof. If the defect was discovered during drydocking of any
Unit, Buyer must, if practicable, notify Builder in time for Builder to inspect
the defect before the Unit leaves the dry dock. Buyer’s written notice shall
describe the nature and extent of the defects. Builder shall have no obligation
for any defects discovered after the expiration of the Warranty Period.   C.  
Remedy of Defects:

  1.   Builder shall remedy, at its expense, any defects, against which each
Unit is warranted under this Article, by making all necessary repairs or
replacements at the Shipyard within [**] of receipt of notice in accordance with
Paragraph B above, if practicable.     2.   However, if it is impractical to
bring the Unit to the Shipyard, Buyer may cause the necessary repairs or
replacements to be made in a facility elsewhere which is deemed suitable for the
purpose, provided that, in such event, Builder may forward or supply replacement
parts or materials to the Units, unless forwarding or supplying thereof to the
Unit would impair or delay the operation or working schedule of the Unit. In the
event that Buyer proposes to cause the necessary repairs or replacements to be
made to the Units at any other shipyard or works than the Shipyard, Buyer shall
first, but in all events as soon as possible, give Builder notice in writing of
the time and place such repairs will be made, and if the Unit is not thereby
delayed, or her operation or working schedule is not thereby impaired, Builder
shall have the right to verify by its own representative(s) the nature and
extents of the defects complained of. Builder shall, in such case, promptly
advise Buyer by email, after such examination has been completed, of its
acceptance or rejection of the defects as ones that are covered by the warranty
herein provided. Upon Builder’s acceptance of

      

[**] Confidential Treatment   29    





--------------------------------------------------------------------------------



 



      the defects as justifying remedy under this Article, or upon such final
decision by a competent court or tribunal, Builder shall immediately pay to
Buyer for such repairs or replacements a sum equal to the reasonable cost of
making the same repairs or replacements. Buyer acknowledges that, in performing
repairs, it has a duty to perform the repairs so as to mitigate damages.     3.
  In any case, the Unit shall be taken at Buyer’s cost, risk and responsibility
to the place elected, ready in all respects for such repairs or replacements.  
  4.   Any dispute under this Article shall be referred to dispute resolution in
accordance with the provisions of Article XIV hereof.

D.   Extent of Builder’s Responsibility:

  1.   Builder shall have no responsibility or liability for any other defects
whatsoever in the Units other than the defects specified in Paragraph A of this
Article. Nor shall Builder in any circumstances be responsible or liable for
[**].     2.   Builder shall not be responsible for any defects in any part of
the Units which were, subsequent to delivery of the Units replaced or in any way
repaired by any other contractor, or for any defects which have been caused or
aggravated by omission or improper use and maintenance of the Units on the part
of Buyer, its servants or agents or by ordinary wear and tear, the negligence or
abuse of Buyer or the Unit’s crew or by any other circumstances whatsoever
beyond the control of Builder.     3.   The warranty contained in this Article
replaces and excludes any other liability, guarantee, warranty and/or condition
imposed or implied by the law, statutory or otherwise, by reason of the
construction and sale of the Units for and to Buyer. BUILDER MAKES NO FURTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS OF THE UNITS, THEIR MACHINERY OR EQUIPMENT FOR A PARTICULAR PURPOSE, AND
ALL SUCH FURTHER WARRANTIES ARE EXPRESSLY EXCLUDED. FURTHERMORE, BUILDER SHALL
HAVE NO LIABILITY UNDER ANY CIRCUMSTANCES FOR MANUFACTURER’S STRICT LIABILITY IN
CONNECTION WITH THE DESIGN, MANUFACTURE OR SALE OF THE UNITS.

ARTICLE XI — BUILDER’S DEFAULT
      

[**] Confidential Treatment   30    





--------------------------------------------------------------------------------



 



A.   Default by Builder:       Builder shall be in default hereunder if:

  1.   the Builder fails to perform any material duty imposed upon it by this
Contract, which default Builder does not cure within ten (10) business days’
written notice thereof from Buyer.     2.   the Builder makes a general
assignment for the benefit of its creditors, files a petition in voluntary
bankruptcy or a petition for reorganization or for other relief under any
bankruptcy or insolvency law, files a petition at common law or in equity for
the appointment of a receiver in any court, or one or more of its creditors
files a petition against Builder seeking the appointment of a receiver of
Builder’s assets, whether temporary or permanent, or seeks relief under any
bankruptcy or insolvency law, which petition shall not have been dissolved
within a period of ten (10) days from the date of the filing of the petition in
that court.     3.   the Unit has not been tendered for delivery in accordance
with the requirements set forth in this Agreement within 180 calendar days
following the Scheduled Delivery Date, as the same may have been modified.    
4.   a Unit fails to meet performance criteria set forth in this Contract and
Builder does not cure same within a reasonable time.

B.   Remedies for Builder’s Default:

  1.   In the event that any one or more of the events of default specified
herein shall have occurred, the Buyer, if it so elects, may terminate Builder’s
performance hereunder, provided Buyer shall have given Builder a reasonable
opportunity to cure such default. The Buyer may, subject to Subparagraph 2
below.

  a.   proceed to have the Unit completed, and for such purposes may take
possession of the Unit and remove it from Buyer’s shipyard, and in so doing
invoke the security devices set out in Article XXIV. If Buyer exercises this
option, Builder shall be liable for any costs based on market prices required
for the completion of the Unit less any costs saved by its completion in a yard
other than Builder’s or     b.   if Builder is in default because a Unit fails
to meet the performance criteria contained in this Contract, demand that the
Unit be sold, in which case the Builder shall tender the proceeds of sale, and
shall pay the difference between the proceeds of the sale and the cost of
constructing a replacement Unit, up to the liability cap set forth in this
Contract.

      

[**] Confidential Treatment   31    





--------------------------------------------------------------------------------



 



  2.   If Buyer terminates this Contract because of Builder’s default, Builder
shall stop work, and may not recover any further payments until the work has
been completed by Buyer and only if the unpaid portion of the Contract Price
exceeds all of the reasonable costs (including litigation costs, reasonable
attorney fees and liquidated damages) incurred by Buyer in enforcing this
Contract and completing the work (“Buyer’s Expense”). If the unpaid portion of
the Contract Price exceeds Buyer’s Expense, Buyer will pay the excess amount to
Builder. If Buyer’s Expense exceeds the unpaid balance of the Contract Price,
Builder shall pay the difference to Buyer, subject to the limitations contained
in Subparagraph 4.     3.   In the event that Builder files for protection under
the bankruptcy laws of the United States while performing work on a Maritrans
vessel, it specifically agrees to either accept or reject this contract within
the later of seven (7) working days of the bankruptcy filing, or the minimum
period permitted under the bankruptcy laws. In the event Builder rejects the
contract entered into herein, it agrees to immediately return all property owned
by Maritrans in its possession. Said property includes, but is not limited to,
the Vessel, as well as all complements, accoutrements, appurtenances, equipment,
and material prepared for use in said Vessel.     4.   The total amount for
which Builder may be liable as a remedy for default and for liquidated damages
may not exceed [**]% of the Contract Price. In determining the applicable
Contract Price under this Article, the prices set forth in Article II.A shall be
used.

ARTICLE XII — BUYER’S DEFAULT

A.   Default by Buyer:       Buyer shall be in default if Buyer:

  1.   fails to make any payment required hereunder when due or fails to perform
any other material duty imposed upon it by this Contract, which default Buyer
does not cure within ten (10) business days’ written notice thereof from
Builder.     2.   makes a general assignment for the benefit of its creditors,
files a petition in voluntary bankruptcy or a petition for reorganization or for
other relief under any bankruptcy or insolvency law, files a petition at common
law or in equity for the appointment of a receiver in any court, or one or more
of its creditors files a petition against Buyer seeking the appointment of a
receiver of Buyer’s assets, whether temporary or permanent, or seeks relief
under any bankruptcy or insolvency law, which petition shall not

      

[**] Confidential Treatment   32    





--------------------------------------------------------------------------------



 



      have been dissolved within a period of ten (10) days from the date of the
filing of the petition in that court.

B.   Remedies for Buyer’s Default:       In the event of Buyer’s default,
Builder shall retain the hull(s) of the Unit(s) and all payments as liquidated
damages, which shall, however, not limit Builder’s recovery against Buyer for
any damages Builder has suffered by reason of such default in excess of the
value of such payments, provided, however, that Builder shall have a duty to
mitigate its damages and shall reimburse Buyer for such payments received from
Buyer to the extent it recoups such payments from the sale of the Unit(s) to a
third party, less reasonable costs (including litigation costs and attorney
fees) incurred by Builder to make the sale.

ARTICLE XIII — INSURANCE

A.   Builder’s Insurance:       During the performance of work under this
Contract, Builder shall at its sole cost and expense carry and maintain at all
times:

  1.   Comprehensive and Marine General Liability Insurance insuring and
covering the contractual and indemnity obligations and liabilities of Builder
hereunder. Such insurance shall have minimum combined single limits not less
than Ten Million ($10,000,000) for any one occurrence.     2.   Worker’s
Compensation/Employer’s Liability Insurance with scope and limits sufficient to
satisfy the legal requirements of the State of Alabama with minimum limits of
One Million ($1,000,000) as regards bodily injury or death to Builder’s
employees. Coverage shall be endorsed to provide that a claim “in rem” shall be
considered as a claim against the employer, and shall contain an “Alternate
Employer Endorsement” in favor of Buyer     3.   Longshoremen’s and Harbor
Worker’s Compensation Act coverage in an amount sufficient to cover Builder’s
liability under this Contract.     4.   Excess coverage bringing the aforesaid
liability coverages to not less than Twenty-Five Million ($25,000,000) per
occurrence, which coverage shall apply to each of the above items individually
and in the aggregate. Buyer shall be named as additional assured only to the
extent of the indemnity agreement contained herein.     5.   From the time the
first material destined for inclusion as a part of the Units becomes at risk at
the Shipyard and until the same is completed, delivered to and accepted by
Buyer, Builder shall, at its own cost and expense, keep

      

[**] Confidential Treatment   33    





--------------------------------------------------------------------------------



 



      the Units and all machinery, materials, equipment, appurtenances and
outfit delivered to the Shipyard for the Units or built into, or installed in or
upon the Units, including Buyer Furnished Equipment, fully insured with
reputable insurance companies with coverage corresponding to the American
Institute Builder’s Risk Clauses (dated February 8, 1979). The amount of such
insurance coverage shall, up to the date of delivery of the Units, be in an
amount at least equal to, but not limited to, the aggregate of the payment made
by Buyer to Builder including the value of Buyer Furnished Equipment. The policy
referred to hereinabove shall be taken out in the name of Builder and all losses
under such policy shall be payable to Builder. If Buyer so requests, Builder
shall at Buyer’s cost procure insurance on the Units and all parts, materials,
machinery and equipment intended therefor against risks of earthquake, strikes,
war peril or other risks not heretofore provided and shall make all arrangements
to that end. The cost of such insurance shall be reimbursed to Builder by Buyer
upon delivery of the Units.

    All such policies shall be endorsed to waive subrogation against all members
of the Buyer Group, as defined in Article XXII below, the Vessel and any Owner
or Charterer of the Vessel and, with the exception of Worker’s Compensation,
shall name the Buyer, the Vessel, and any Charterer of the Vessel as an
Additional Assured to the extent of risks expressly assumed by Builder under
this Contract. Deductible amounts under such insurance policies shall be for the
account of Builder. Certificates evidencing the above insurance policy shall be
furnished to Buyer prior to commencement of work hereunder. The above required
insurance represents minimum acceptable insurance coverage and such shall not,
unless otherwise specified in this Contract, limit nor amend the contractual
indemnity obligations hereunder. Such policies shall not be canceled, materially
altered or amended without thirty (30) days prior written notice having been
furnished to Buyer.       All policies of insurance (except Worker’s
Compensation and Employer’s Liability) shall be endorsed to provide that all
such insurances are primary and non-contributing with any other insurance
maintained by any member of Buyer Group to the extent of the risks expressly
assumed by Builder under this Contract.

      

[**] Confidential Treatment   34    





--------------------------------------------------------------------------------



 



B.   Buyer’s Insurance:       During the performance of work under this
Contract, Buyer shall at its sole cost and expense carry and maintain at all
times:

  1.   Comprehensive General Liability Insurance, including contractual
liability coverage, against bodily injury, death and property damage, with
liability limits of not less than One Million Dollars ($1,000,000) combined
single limit. Said coverage shall be written on an occurrence based insurance
form.     2.   Workmen’s Compensation Coverage, including employer’s liability
coverage for bodily injury or death, for the maximum recovery allowed by the
laws of the state in which the work is performed.     3.   Longshoremen’s and
Harbor Worker’s Compensation Act coverage in an amount sufficient to cover
Buyer’s liability under this Contract.     4.   Excess coverage bringing the
aforesaid liability coverages to not less than Twenty-Five Million ($25,000,000)
per occurrence, which coverage shall apply to each of the above items
individually and in the aggregate. Builder shall to be named as additional
assured only to the extent of the indemnity agreement contained herein.

    All such policies shall be endorsed to waive subrogation against Builder
Group, as defined in Article XXII below, and, with the exception of Worker’s
Compensation, shall name Builder as an additional insured to the extent of risks
expressly assumed by Buyer under this Contract. Deductible amounts under such
insurance policies shall be for the account of Buyer. Certificates evidencing
the above insurance policy shall be furnished to Builder prior to commencement
of work hereunder. The above required insurance represents minimum acceptable
insurance coverage and such shall not limit nor amend the contractual indemnity
obligations hereunder. Such policies shall not be canceled, materially altered
or amended without thirty (30) days prior written notice having been furnished
to Builder.       All policies of insurance (except Worker’s Compensation and
Employer’s Liability) shall be endorsed to provide that all such insurances are
primary and non-contributing with any other insurance maintained by any member
of Builder Group to the extent of the risks expressly assumed by Buyer under
this Contract.

ARTICLE XIV — DISPUTE RESOLUTION

A.   Any and all contract differences or disputes not resolved by the Owner and
Shipyard shall be put to arbitration in the City of Mobile, AL, pursuant to the
rules

      

[**] Confidential Treatment   35    





--------------------------------------------------------------------------------



 



    (but not the administration) of the American Arbitration Association.
Notwithstanding the foregoing, either party may opt out of the arbitration
provision and have the matter resolved in Federal District Court for the
Southern District of Alabama in Mobile, or, if jurisdiction is lacking in such
Court, the Courts of the State of Alabama. If the initiating party decides to
opt out, that party shall give the other party 10 days notice before filing
suit. If the non-initiating party opts out, that party shall notify the
initiating party within 10 working days of receipt of notification by the other
party of intent to arbitrate. Absent opt out notice as provided herein, disputes
shall be resolved by arbitration as set forth below.   B.   The arbitration
panel shall consist of three (3) persons — one arbitrator appointed by the
Owner, one appointed by the Shipyard, and one appointed by the two so chosen.
The decision of any two of the three arbitrators on any point shall be final.  
C.   Until such time as the arbitrators close the hearings, either party shall
have the right to specify further disputes or differences under this Agreement
for hearing and determination. These disputes are to be submitted in writing to
the arbitrators and to an officer of the other party.   D.   The arbitrators may
grant any relief which they, or a majority of them, deem just and equitable and
is within the scope of these terms and conditions. Awards pursuant to this
clause may include costs, including a reasonable allowance for attorney’s fees,
and a judgment may be entered upon any award made hereunder in any court having
jurisdiction in the premises.   E.   THE PARTIES HEREBY EXPRESSLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY OR AGAINST
EITHER OF THEM RELATING TO THIS CONTRACT.

ARTICLE XV — RIGHT OF ASSIGNMENT
Neither of the parties hereto shall assign this Contract to a third party unless
prior consent of the other party is given in writing, except that Buyer may
assign this Contract to an affiliate so long as Buyer remains liable for all of
the Buyer’s obligations under this Contract. This Contract shall inure to the
benefit of and shall be binding upon the lawful successors or the legitimate
assigns of either of the parties hereto.
ARTICLE XVI — TAXES
Builder shall pay, as a cost of Builder, all United States, State, County, City
and other taxes, assessments and duties lawfully assessed or levied prior to
delivery and acceptance of the Units by Buyer against the Units and material,
supplies and equipment to be used or used in the performance of this Contract
(excepting, however,
      

[**] Confidential Treatment   36    





--------------------------------------------------------------------------------



 



material, supplies and equipment furnished to Builder by Buyer) and any sales,
use or excise taxes with respect thereto lawfully assessed or levied prior to or
concurrently with delivery and acceptance of the Units. Any other taxes,
assessments and/or duties shall be paid by Buyer.
ARTICLE XVII — PATENTS, TRADEMARKS, COPYRIGHTS, ETC.

A.   Patents, Trademarks and Copyrights:       Machinery and equipment of the
Units may bear the patent number, trademarks or trade names of the
manufacturers. Nothing contained herein shall be construed as transferring any
patent or trademark rights or copyrights in equipment covered by this Contract,
and all such rights are hereby expressly reserved to the true and lawful owners
thereof.   B.   Specifications and Drawings:       Builder retains all rights
with respect to the Specifications, the Drawings and plans and working drawings,
technical descriptions, calculations, test results and other data, information
and documents concerning the design and construction of the Units and Buyer
shall not disclose the same or divulge any information contained therein to any
third parties, without the prior written consent of Builder, except where it is
necessary for usual operation, repair and maintenance of the Units.

ARTICLE XVIII — BUYER FURNISHED EQUIPMENT

A.   Responsibility of Buyer:

  1.   Buyer shall, at its own risk, cost and expense, supply and deliver to
Builder all of the items to be furnished by Buyer as specified in the
Specifications (herein called the “Buyer Furnished Equipment”) at a warehouse or
other storage facility of the Shipyard in the proper condition ready for
installation in or on the Units, in accordance with the time schedule designated
by Builder.     2.   In order to facilitate installation by Builder of Buyer
Furnished Equipment in or on the Units, Buyer shall furnish Builder with
necessary specifications, plans, drawings, instruction books, manuals, test
reports and certificates required for their installation. Buyer, if required by
the specifications, shall, without any charge to Builder, cause the
representatives of the manufacturers of Buyer Furnished Equipment to assist
Builder in the installation thereof in or on the Units and/or to carry

      

[**] Confidential Treatment   37    





--------------------------------------------------------------------------------



 



      out installation thereof by themselves or to make necessary adjustments
thereof at the Shipyard.     3.   Any and all of Buyer Furnished Equipment shall
be subject to Builder’s reasonable right of rejection, as and if they are found
to be unsuitable or in improper condition for installation. However, if so
requested by Buyer, Builder may repair or adjust Buyer Furnished Equipment
without prejudice to Builder’s other rights hereunder and without being
responsible for any consequences therefrom. Any costs or delays caused by the
foregoing shall be subject to a Change Order pursuant to Article V.     4.  
Should Buyer fail to deliver any of Buyer Furnished Equipment within the time
designated, costs or delays caused by the foregoing shall be subject to a Change
Order pursuant to Article V.

B.   Responsibility of Builder:       Builder shall be responsible for storing
and handling with reasonable care Buyer Furnished Equipment after delivery
thereof at the Shipyard, and shall, at its own cost and expense, install them in
or on the Units, unless otherwise provided herein or agreed by the parties
hereto, provided, always, that Builder shall not be responsible for quality,
efficiency and/or performance of any of Buyer Furnished Equipment.

ARTICLE XIX — NOTICES

A.   Address:       Any and all notices and communications in connection with
this Contract shall be addressed as follows:

         
 
  To Buyer:   Maritrans Operating Company L.P.
 
      Two Harbour Place
 
      302 Knights Run Avenue
 
      Tampa, FL 33602
 
      Attn: [**]
 
       
 
  To Builder:   Bender Shipbuilding & Repair Co., Inc.
 
      P.O. Box 42
 
      265 S. Water Street
 
      Mobile, AL 36601
 
      Attn: [**]

    with copies to the Owner’s Representative and Builder’s authorized
representative.

      

[**] Confidential Treatment   38    





--------------------------------------------------------------------------------



 



    Any notice, including any written notice, required hereunder, shall be
effected and deemed received only as follows:

  1.   In the case of an email, at the time of transmission recorded on the
message if such time is within normal business hours on a working day at the
place of receipt, otherwise at the commencement of normal business hours on the
next such working day.     2.   In the case of a letter, whether sent by
registered mail or delivered by hand or by courier, at the date and time of its
actual delivery if delivered within normal business hours on a working day at
the place of receipt, otherwise at the commencement of normal business on the
next such working day.     3.   In the case of a telecopy/photographic facsimile
transmission, at the time recorded together with the telephone dialing code of
the receiving machine on the message if such time is within normal business
hours on a working day at the place of receipt, otherwise at the commencement of
normal business hours on the next such working day, but only if the time of
receipt and the said code appear on the received facsimile copy, always
provided, however, that such notice shall be sent by registered mail or
dispatched for delivery by hand or by courier not later than on the day of such
transmission.

B.   Language:       Any and all notices and communications in connection with
this Contract shall be written in the English language.

ARTICLE XX – TITLE
Title to and risk of loss of the Units shall pass to Buyer upon the delivery to
and acceptance by Buyer of the Units in accordance with the terms of this
Contract; provided, however, that Builder hereby grants to Buyer a first
priority security interest in each Unit to the extent of progress payments made
by Buyer pursuant to Article II hereof. Until such time as the Units are
delivered to and accepted by Buyer, title to and risk of loss of the Units shall
remain with Builder; provided however, that upon passing of title to Buyer,
Builder shall retain a first priority security interest in each Unit to the
extent it has not been paid under this Contract for work and materials
pertaining to the particular Unit. Title to all scrap and title to any material
that is surplus to the requirements of this Contract shall vest in Builder,
except for title to all of Buyer’s Supplies shall at all times remain with
Buyer.
Builder agrees to execute and deliver to Buyer such further agreements and
assignments or other instruments, and to do all such other things as Buyer may
      

[**] Confidential Treatment   39    





--------------------------------------------------------------------------------



 



reasonably deem necessary or appropriate to assure to Buyer the perfection and
priority of its security interests under this Agreement. BUILDER HEREBY
AUTHORIZES BUYER TO AUTHENTICATE AND FILE UCC FINANCING STATEMENTS AND
AMENDMENTS DESCRIBING THE COLLATERAL. BUILDER FURTHER APPOINTS BUYER OR ITS
ASSIGNEE AS ITS TRUE AND LAWFUL ATTORNEY IN FACT, IRREVOCABLY AND COUPLED WITH
AN INTEREST, TO EXECUTE AND FILE ON BEHALF OF BUYER ALL UCC FINANCING STATEMENTS
WHICH IN BUYER’S SOLE BUT REASONABLE DISCRETION ARE NECESSARY OR PROPER TO
SECURE BUYER’S INTEREST IN THE UNITS IN ALL APPLICABLE JURISDICTIONS. BUYER
SHALL PERMIT BUILDER A REASONABLE TIME TO REVIEW AND COMMENT ON UCC FILINGS
PRIOR TO FILING.
Builder is responsible for payment of all contractors hired by Builder for
completion of the Units. Builder shall indemnify and hold Buyer harmless from
claims by Builder’s contractors made directly against the Units or Buyer. Prior
to Delivery, Builder shall obtain and provide to Buyer Waivers of Lien
substantially in the form contained in Exhibit E to this Agreement from each of
Builder’s subcontractors and vendors which perform work or provide material the
aggregate value of which exceeds $ 200,000 per Unit.
ARTICLE XXI — INTERPRETATION

A.   Laws Applicable:       This Contract shall be governed by and construed in
accordance with the laws of the United States of America and the State of
Alabama except in regards to the provisions governing choice of laws.   B.  
Discrepancies:       If any discrepancy, difference or conflict exists between
the provisions of this Contract and the Specifications, then to the extent of
such discrepancy, difference or conflict only, the Specifications shall be
ineffectual and the provisions of this Contract shall prevail; but in all other
respects the Specifications and the Drawings shall be in full force and effect.
If there is any discrepancy, difference or conflict between the Specifications
and the Drawings, then to the extent of such discrepancy, difference or conflict
the Specifications shall prevail; provided, however, any work called for by the
Specifications and not shown on the Drawings and any work shown on the Drawings
but not called for in the Specifications shall be performed by Builder as a part
of the contract work. Any discrepancy, difference or conflict between the
Specifications and the Drawings and the provisions of this Contract and any
discrepancy, difference or conflict between the Specifications and the Drawings
themselves discovered by one party to this Contract shall be brought to the
attention of the other party promptly in writing.

      

[**] Confidential Treatment   40    





--------------------------------------------------------------------------------



 



C.   Entire Agreement:       This Contract contains the entire agreement and
understanding between the parties hereto and supersedes all prior negotiations,
representations, undertakings and agreements on any subject matter of this
Contract.

ARTICLE XXII — LIMITATION OF LIABILITY AND NO BROKERAGE

A.   Limitation of Liability:

  1.   The parties confirm that the express remedies and measures of damages
provided in this Contract satisfy the essential purposes hereof. For breach of
any provision for which an express remedy or measure of damages is provided,
such express remedy or measure of damages shall be the sole and exclusive remedy
therefor.     2.   The parties confirm and agree that under this Contract, no
party shall be required to pay or be liable for, economic losses, punitive or
exemplary damages, lost profit or business interruption damages, by statute, in
tort, contract or otherwise.     3.   To the extent any damages required to be
paid hereunder are liquidated damages, the parties acknowledge that the damages
are difficult or impossible to determine, otherwise obtaining an adequate remedy
is inconvenient and the liquidated damages constitute a reasonable approximation
of the harm and loss.     4.   In no event shall the liability of Builder to the
Owner, whether by statute, in contract, or in tort, or for any other reason,
exceed $[**]. Except for warranty repairs under Article X, the Builder shall
have no liability except to the extent covered by Builder’s insurance as
required by Article X.     5.   In no event will Builder’s aggregate liability
for default or for liquidated damages exceed a combined total of [**]% of the
contract price.

      

[**] Confidential Treatment   41    





--------------------------------------------------------------------------------



 



B.   Brokerage:       No third party shall be entitled to receive any brokerage
commissions, finder’s fees, fees for financial advisory services or similar
compensation in connection with the transaction contemplated by this Contract
based on any arrangement or agreement made by or on behalf of neither Buyer nor
Builder.

ARTICLE XXIII — INDEMNITIES

A.   Builder Indemnity:

  1.   Third Parties. Builder shall release, defend, indemnify, and hold the
Buyer Group harmless from and against all liability, claims, losses, damages,
punitive damages, costs, expenses, attorneys’ fees, demands, suits and causes of
action of every kind and character, arising in favor of any Third Party on
account of personal injury or death and/or damages to Third Party property in
any way incident to, or in connection with, or arising out of or under this
Contract resulting from the joint or concurrent negligence, negligence per se,
gross negligence, statutory fault, or strict liability of any member of the
Builder Group or the unseaworthiness of any vessel owned, operated or chartered
by any member of the Builder Group, to the extent such claims were caused by the
negligence or other legal liability of any member of the Builder Group. As used
herein, a “Third Party” is any person or entity not included in either the Buyer
Group or the Builder Group.     2.   Pollution. Notwithstanding anything to the
contrary herein, Builder shall release, defend, indemnify, and hold the Buyer
Group harmless from and against all claims, demands, suits, causes of action,
damages, natural resource damage assessments, response, cleanup, containment or
disposal expenses and other liabilities, including, but not limited to,
attorneys’ fees and the costs of litigation or administrative proceedings,
arising from any spill, discharge, escape, release of or exposure to any waste,
rubbish, petroleum, chemical or hazardous substances whether solid, liquid or
gas, originating from any equipment, facility or property of the Builder Group,
or from the handling, removal, transportation or disposal thereof, except to the
extent such claims may have resulted from the conduct of any member of the Buyer
Group.     3.   Property Damage to Buyer Property. With respect to damage to, or
loss of, Buyer’s property, including without limitation, the Vessel, (“Buyer
Property”), the parties agree that Builder Group shall not be liable to Buyer
Group or its lenders or insurers for any damage to, or loss of, Buyer Property
except such damage or loss as is caused by Builder Group’s negligence or breach
of warranty, and then only to the extent of Builder

      

[**] Confidential Treatment   42    





--------------------------------------------------------------------------------



 



      Group’s negligence or breach of warranty and in no event shall the
aggregate liabilities to all parties in interest for damage sustained by them as
a result of such damage or loss exceed the insurance coverages and limits set
out in Article XIII. Builder shall release, indemnify, defend and hold Buyer
Group harmless from and against all claims, costs, losses or liabilities
(including attorney’s fees and court costs) arising from, or relating to,
destruction of or damage to Buyer Property, but only where such damage or loss
is caused by Builder Group’s negligence or breach of warranty. This indemnity
shall apply irrespective of the joint or concurrent negligence, negligence per
se, gross negligence, statutory fault or strict liability of any member of Buyer
Group or any pre-existing condition or the unseaworthiness of any vessel. In the
event any member of Buyer Group or its lenders or any insurer of the Buyer
Property makes any claim against Builder Group for any damage to or loss of
Buyer Property, Buyer shall release, indemnify and hold Builder Group harmless
from any such claim to the extent it exposes Builder Group to any liability in
excess of the Contract Price. This indemnity of Builder Group by Buyer Group in
excess of the Contract Price shall apply irrespective of the sole joint or
concurrent negligence, negligence per se, gross negligence, statutory fault or
strict liability of any member of the Builder Group, or any pre-existing
condition or the unseaworthiness of any vessel.

B.   Buyer Indemnity:

  1.   Third Parties. Buyer shall release, defend, indemnify, and hold the
Builder Group harmless from and against all liability, claims, losses, damages,
punitive damages, costs, expenses, attorneys’ fees, demands, suits and causes of
action of every kind and character, arising in favor of any Third Party on
account of personal injury or death and/or damages to Third Party property in
any way incident to, or in connection with, or arising out of or under this
Contract resulting from the joint or concurrent negligence, negligence per se,
gross negligence, statutory fault, or strict liability of any member of the
Buyer Group or the unseaworthiness of the Unit or any vessel owned, operated or
chartered by any member of the Buyer Group, to the extent such claims were
caused by the negligence or other legal liability of any member of the Buyer
Group. As used herein, a Third Party is any person or entity not included in
either the Buyer Group or the Builder Group.     2.   Pollution. Notwithstanding
anything to the contrary herein, Buyer shall release, defend, indemnify, and
hold the Builder Group harmless from and against all claims, demands, suits,
causes of action, damages, natural resource damage assessments, response, clean
up, containment or disposal expenses and other liabilities, including, but not
limited to, attorneys’ fees and the costs of litigation or administrative
proceedings, arising from any spill, discharge, escape, release of or exposure
to any

      

[**] Confidential Treatment   43    





--------------------------------------------------------------------------------



 



      waste, rubbish, petroleum, chemical or hazardous substance, whether solid,
liquid or gas, originating from any equipment, facility or property of the Buyer
Group, including the Vessel, or from the handling, removal, transportation or
disposal thereof, to the extent such claims may have resulted from the conduct
of a member of the Buyer Group.     3.   Property Damage to Builder Property.
With respect to damage to, or loss of, Builder’s property, including without
limitation, its bulkheads and piers, (“Builder Property”), the parties agree
that Buyer Group shall not be liable to Builder Group or its lenders or insurers
for any damage to, or loss of, Builder Property except such damage or loss as is
caused by Buyer Group’s negligence, and then only to the extent of Buyer Group’s
negligence, and in no event shall the aggregate liabilities to all parties in
interest for damage sustained by them as a result of such damage or loss exceed
the insurance coverages and limits set out in Article XIII. Buyer shall release,
indemnify, defend and hold Builder Group harmless from and against all claims,
costs, losses or liabilities (including attorney’s fees and court costs )
arising from, or relating to, destruction of or damage to Builder Property, but
only where such damage or loss is caused by Buyer Group’s negligence. This
indemnity shall apply irrespective of the joint or concurrent negligence,
negligence per se, gross negligence, statutory fault or strict liability of any
member of Builder Group or any pre-existing condition or the unseaworthiness of
any vessel. In the event any member of Builder Group or its lenders or any
insurer of the Builder Property makes any claim against Buyer Group for any
damage to or loss of Builder Property, Builder shall release, indemnify and hold
Buyer Group harmless from any such claim to the extent it exposes Buyer Group to
any liability in excess of the Contract Price. This indemnity of Buyer Group by
Builder Group in excess of the Contract Price shall apply irrespective of the
sole joint or concurrent negligence, negligence per se, gross negligence,
statutory fault or strict liability of any member of the Buyer Group, or any
pre-existing condition or the unseaworthiness of any vessel.

    In no event shall the Buyer Group, the Builder Group, or the Vessel, be
liable under this Article, whether in contract, warranty or tort (including
negligence or strict liability) for economic losses, loss of charter hire or
anticipated profits or revenues, delays or increased cost of operation, cost of
substitute vessels or by reason of shutdown. The Buyer Group and the Builder
Group hereby mutually release each other from all such loss or damage.
Similarly, in no event shall the aggregate liability under the Buyer Indemnity
or the Builder Indemnity exceed the insurance coverages and limits set out in
Article XIII.

      

[**] Confidential Treatment   44    





--------------------------------------------------------------------------------



 



ARTICLE XXIV – CONTRACT PERFORMANCE SECURITY

A.   Builder shall provide the following as security for Builder’s performance
under this Contract, which Buyer may draw upon for an undisputed or adjudged
event of default relating solely to performance of the portion of the Contract
providing for construction and delivery of the Units:

  1.   A stand-by letter of credit in the amount of $[**] million, issued by a
financial institution reasonably satisfactory to Buyer on behalf of Builder for
the benefit of Buyer and containing in substance the terms and conditions set
forth in Exhibit F hereto (“the Letter of Credit”),     2.   An escrow agreement
entered into by Builder, Buyer and a financial institution reasonably
satisfactory to Buyer and substantially in the form of Exhibit G hereto (“the
Escrow Agreement”).     3.   A corporate guaranty issued by Builder
substantially in the form of Exhibit H hereto (“the Builder Guaranty”).     4.  
[**].

B.   Prior to the date the initial payment from Buyer to Builder is due in
accordance with Article II.B.3.a above, the Letter of Credit shall have been
delivered to Buyer, the Escrow Agreement shall have been entered into by the
parties thereto and the Builder Guaranty and the [**] shall have been delivered
to Buyer.   C.   Notwithstanding any other provision in this Contract, in the
event of default by Builder hereunder, Buyer shall exhaust its remedies in the
order set out in Paragraph A above. By way of example, prior to enforcing its
rights under the Escrow Agreement, Buyer shall have first exhausted its rights
under the Letter of Credit.   D.   As regards the Escrow Agreement, the Parties
agree that:

  1.   Deposits made from progress payments in accordance with Article II.B
shall equal [**] percent ([**]%) of each progress payment, subject to an
aggregate limit of $[**] for each Unit. In no event shall the total Deposits
made by Buyer for all three Units exceed $[**].     2.   Buyer will execute and
deliver the “proper written request to disburse” required under the Escrow
Agreement to disburse the portion of the Deposits applicable to a Unit upon
Builder’s delivery of the Unit for which such Deposits are made to Buyer.     3.
  In the event of a Builder default and failure to cure, or any other dispute
with Builder, the Buyer will execute and deliver the “proper written request

      

[**] Confidential Treatment   45    





--------------------------------------------------------------------------------



 



      to disburse” required under the Escrow Agreement to disburse all of the
Deposits except for such amount as equals the monetary value of Buyer’s claims
under this Contract arising from such default or dispute.     4.   Any dispute
pertaining to the Deposits, disbursement thereof and/or the Escrow Agreement
shall be subject to final resolution pursuant to the arbitration procedures set
out in Article XIV only and shall not be subject to the “opt out” option thereof
to withdraw from arbitration.

ARTICLE XXV — MISCELLANEOUS

A.   Confidentiality:       Builder shall not release or disclose the
Specifications, the Drawings, or other information about the design of the Units
to any other party without the consent of Buyer. Builder shall provide Buyer a
copy of Builder’s procedure to maintain confidentiality of the Specifications
and the Drawings and other aspects of the work, for the Owner’s approval (which
shall not be unreasonably withheld). Builder shall not be liable for a release
or disclosure of such information if Builder has exercised due diligence to
prevent such disclosure in accordance with its procedure. Builder shall not
issue any publicity, press releases, or press statements concerning the Units
without the consent of Buyer.       In the event of a conflict between the terms
and conditions of this Paragraph and those contained in the Confidentiality
Agreement between the parties dated 12 November 2004 the terms and conditions of
the Confidentiality Agreement shall prevail.   B.   Buyer’s Business Standards:

  1.   Buyer is firmly committed to ethical business practices, and expects its
vendors to share that commitment. Builder shall sign and comply with Buyer’s
Vendor Code of Conduct, a copy of which is attached as Exhibit J hereto, and
shall insure that all of its employees conducting business with Buyer are aware
of, and comply with, the Code of Conduct.     2.   Suspected violations of
Buyer’s Vendor Code of Conduct or improper practices by Buyer’s employees in
conducting business with Builder shall be reported to Buyer’s Ethics Compliance
Officer as set forth in Buyer’s Vendor Code of Conduct.

ARTICLE XXVI — EFFECTIVE DATE OF CONTRACT
This Contract shall become effective as of the date hereof.
      

[**] Confidential Treatment   46    





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Contract to be duly
executed as of the day and year first above written.

            BENDER SHIPBUILDING & REPAIR CO., INC.
      By:   /s/ Thomas B. Bender Jr.              Name:   Thomas B. Bender Jr. 
           Title:   President     

Attest:

     
/s/ Harrry L. Bell
   
 
   
Name:Harry L. Bell
   
Title:
   

            MARITRANS OPERATING COMPANY L.P.
      By:   /s/ Jonathan Whitworth              Name:   Jonathan Whitworth     
       Title:   President     

Attest:

     
/s/ C. Flanagan
   
 
   
Name: Chris Flanagan
   
Title: Vice President Engineering and Maintenance
   

      

[**] Confidential Treatment   47    





--------------------------------------------------------------------------------



 



EXHIBIT A
THE SPECIFICATIONS
[**]
 

[**] Confidential Treatment   48    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
THE DRAWINGS
[**]
 

[**] Confidential Treatment   49    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
MILESTONE PAYMENTS
[**]
 

[**] Confidential Treatment   50    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PROTOCOL OF DELIVERY AND ACCEPTANCE
[**]
 

[**] Confidential Treatment   51    

 